Exhibit 10.3







MASTER REAL ESTATE MANAGEMENT AGREEMENT

THIS MASTER REAL ESTATE MANAGEMENT AGREEMENT (this “Agreement”), dated as
of October 18, 2012, is entered into by and between INLAND REAL ESTATE INCOME
TRUST, INC., a Maryland corporation (“the Company”), and INLAND NATIONAL REAL
ESTATE SERVICES II, LLC, a Delaware limited liability company (“the Manager”).

WITNESSETH:

WHEREAS, the Manager is owned indirectly by Inland National Services Corp. and
Inland National HOLDCO, LLC (together, the “Management Parent Entities”); and

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Manager and to
have the Manager be responsible, subject to the supervision of the Board of
Directors (as defined herein), for, among other things, managing or overseeing
management of certain Properties (as defined herein); and

WHEREAS, the Manager is willing to undertake to render these services, subject
to the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
set forth, the parties hereto agree as follows:

1.

Definitions.  As used herein, the following capitalized terms shall have the
meanings set forth below:

a.

“Affiliate” means, with respect to any other Person:  (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10.0%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10.0%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee, general partner or manager of such other Person; and
(v) any legal entity for which such Person acts as an executive officer,
director, trustee, general partner or manager.

b.

“Board of Directors” means the Persons holding the office of director of the
Company as of any particular time under the Charter.

c.

“Business Day” means any day other than Saturday, Sunday or any other day on
which national banks are required or are authorized to be closed in Chicago,
Illinois.  

d.

“Charter” means the articles of incorporation of the Company, as amended or
restated from time to time.





e.

“Equity Stock” means all classes or series of capital stock of the Company
authorized under the Charter, including, without limit, its common stock, $.001
par value per share, and preferred stock, $.001 par value per share.

f.

“Indemnitee” has the meaning ascribed to that term in Section 5(a) hereof.

g.

“Initial Term” has the meaning ascribed to that term in Section 4(a) hereof.

h.

“Management Agreement” has the meaning ascribed to that term in Section 3
hereof.

i.

“Notice” has the meaning ascribed to that term in Section 7 hereof.

j.

“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more Persons having
a joint or common interest or any other legal or commercial entity.

k.

“Property” or “Properties” means interests in (1) Real Property, (2) long-term
ground leases or (3) any buildings, structures, improvements, furnishings,
fixtures and equipment, whether or not located on the Real Property, in each
case owned or to be owned by the Company either directly or indirectly through
one or more Affiliates, joint ventures, partnerships or other legal entities.

l.

“Real Property” means land, rights or interests in land (including, but not
limited to, leasehold interests), and any buildings, structures, improvements,
furnishings, fixtures and equipment located on, or used in connection with, land
and rights or interest in land.

m.

“Renewal Term” has the meaning ascribed to that term in Section 4(a) hereof.

n.

“Securities Claims” has the meaning ascribed to that term in Section 5(b)
hereof.

o.

“Stockholders” means holders of shares of the Company’s common stock, $.001 par
value per share, or any other share of Equity Stock having the right to elect
directors of the Company.

2.

Effective Date.  Effective as of the date hereof, the Company hereby retains the
Manager to manage certain Properties to be acquired by the Company or by various
entities owned or controlled by the Company.  This Agreement is not an exclusive
management agreement and the Manager acknowledges and agrees that the Company
may engage other management companies to manage Properties not being managed by
the Manager.

3.

Terms and Conditions.  With respect to each individual Property subject to this
Agreement, the Manager and the Company or any Affiliate thereof holding title to
such Property shall enter into a Real Estate Management Agreement in form and
substance as attached hereto as Exhibit A (the “Management Agreement”).  The
initial term of each Management Agreement shall commence on the date of
acquisition by the Company or its Affiliate of the Property and





2







shall end December 31 of the year in which the Property was acquired, with
renewal periods as described in the Management Agreement.

4.

Term and Termination.  

a.

Term.  The term of this Agreement shall begin on October 18, 2012 and end on
December 31, 2013 (the “Initial Term”).  Unless terminated as provided in
Section 4(b) below, the term shall thereafter automatically renew for successive
one-year periods (each, a “Renewal Term”), with the first such one-year renewal
period commencing on January 1, 2014, and ending on December 31, 2014.

b.

Termination. This Agreement may be terminated as follows:

i.

Either party hereto may terminate this Agreement, effective upon the expiration
of the Initial Term or the current Renewal Term, as applicable, if the
terminating party gives written notice of its election to terminate this
Agreement to the other party not less than sixty (60) days prior to the
expiration of the Initial Term or the current Renewal Term as the case may be.
 The Manager, between ninety (90) and sixty (60) days prior to the expiration of
the Initial Term and each Renewal Term, shall notify the independent directors
of the Board of Directors, of the Company’s right to terminate this Agreement,
and each Management Agreement with a term that expires concurrent with the
expiration of the Initial term or the applicable Renewal Term, pursuant to this
Section 4(b)(i).  

ii.

This Agreement may be terminated by the Company immediately upon written notice
of termination from the Company to the Manager if any of the following events
occur:

(A)

the Manager violates any provision of this Agreement and fails to cure such
violation on or before thirty (30) days after receipt of written notice of such
violation from the Company;

(B)

a court of competent jurisdiction enters a decree or order for relief in respect
of the Manager in any involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Manager or for any substantial part of its property or orders
the winding up or liquidation of the Manager’s affairs; or

(C)

the Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Manager
or for any substantial part of its property, or makes any





3







general assignment for the benefit of creditors, or fails generally to pay its
debts, as they become due;

provided, that the Manager agrees that if any of the events specified in
subsections (B) and (C) of this Section 4(b)(ii) occur, it will give written
notice thereof to the Company within seven (7) days after the occurrence of any
such event.

c.

Effect of Termination.  Upon termination of this Agreement, all Management
Agreements entered into among the Company or its Affiliates and the Manager
shall automatically terminate.  In addition, in connection with the termination
of this Agreement, the Manager shall cooperate with the Company and take all
reasonable steps requested by the Company to assist it in making an orderly
transition of the functions performed by the Manager.

5.

Indemnification.

a.

The Company shall indemnify the Manager and its officers, directors, members,
managers, employees and agents (individually an “Indemnitee,” collectively the
“Indemnitees”) for any losses, liability or expense incurred by an Indemnitee
and arising from this Agreement or any Management Agreement, to the same extent
as the Company may indemnify its officers, directors and employees under its
Charter and bylaws so long as:

i.

the Board of Directors has determined, in good faith, that the course of conduct
that caused the loss, liability or expense was in the best interests of the
Company;

ii.

the Indemnitee was acting on behalf of, or performing services on the part of,
the Company;

iii.

the liability or loss was not the result of negligence or misconduct on the part
of the Indemnitee; and

iv.

any amounts payable to the Indemnitee are paid only out of the Company’s net
assets and not from any personal assets of any Stockholder.

b.

The Company shall not indemnify any Person seeking indemnification for losses,
liabilities or expenses arising from, or out of, an alleged violation of federal
or state securities laws (“Securities Claims”) unless one or more of the
following conditions are met:

i.

there has been a successful adjudication for the Indemnitee on the merits of
each count involving alleged material Securities Claims as to such Indemnitee;

ii.

the Securities Claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to such Indemnitee; or





4







iii.

a court of competent jurisdiction approves a settlement of the Securities Claims
and finds that indemnification for the costs of settlement and related costs
should be made and the court considering the request has been advised of the
position of the Securities and Exchange Commission and of the published opinions
of any state securities regulatory authority in which securities of the Company
were offered and sold as to indemnification for Securities Claims.

c.

The Company shall advance amounts to Indemnitees for legal and other expenses
and costs incurred as a result of any legal action for which indemnification is
being sought only if all of the following conditions are satisfied:

i.

the legal action relates to acts or omissions with respect to the performance of
duties or services by the Indemnitee for or on behalf of the Company;

ii.

the legal action is initiated by a third party who is not a Stockholder or the
legal action is initiated by a Stockholder acting in his or her capacity as such
and a court of competent jurisdiction specifically approves advancement; and

iii.

the Indemnitee receiving advances undertakes in writing to repay the advanced
funds to the Company, together with the applicable legal rate of interest
thereon, in cases in which the party is found not to be entitled to
indemnification.

6.

Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company shall not, without the Manager’s prior written consent,
directly or indirectly: (i) solicit, induce, or encourage any person to leave
the employment or other service of the Manager or any of its Affiliates to
become employed by the Company or any of its subsidiaries; or (ii) hire or offer
to hire, on behalf of the Company or any other Person, firm, corporation or
other business organization, any employee of the Manager or any of its
Affiliates.  Further, with respect to any person who left the employment of the
Manager or any of its Affiliates (a) during the term of this Agreement or (b)
within six months immediately after the termination of this Agreement, the
Company shall not, without the Manager’s prior written consent, directly or
indirectly hire or offer to hire on behalf of the Company or any other Person,
firm, corporation or other business organization, that person  during the six
months immediately following his or her cessation of employment.  

7.

Notices.  All notices, requests or demands to be given under this Agreement from
one party to the other (collectively, “Notices” and individually a “Notice”)
shall be in writing and shall be given by personal delivery, or by overnight
courier service for next Business Day delivery at the other party’s address set
forth below, or by telecopy transmission at the other party’s facsimile
telephone number set forth below.  Notices given by personal delivery (i.e., by
the sending party or a messenger) shall be deemed given on the date of delivery.
Notices given by overnight courier service shall be deemed given upon deposit
with the overnight courier





5







service and Notices given by telecopy transmission shall be deemed given on the
date of transmission provided such transmission is completed by 5:00 p.m.
(sending party’s local time) on a Business Day, otherwise such delivery shall be
deemed to occur on the next succeeding Business Day. If any party’s address is a
business, receipt, or the refusal to accept delivery, by a receptionist or by
any Person in the employ of such party, shall be deemed actual receipt by the
party of Notices. Notices may be issued by an attorney for a party and in such
case such Notices shall be deemed given by such party.  The parties’ addresses
are as follows:

If to the Company, to:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. JoAnn M. McGuinness, President

Telephone:

(630) 218-8000

Facsimile:

(630) 368-2218

 

 

With a copy to:

IREIT Business Manager & Advisor, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. Roberta S. Matlin, Vice President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

 

 

If to the Manager, to:







Inland National Real Estate Services II, LLC

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Larry R. Sajdak

Telephone:

(630) 645-7258

Facsimile:

(630) 368-2218




A party’s address for Notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving Notice.  Copies of
Notices are for informational purposes only, and a failure to give or receive
copies of any Notice shall not be deemed a failure to give notice, and shall in
no way adversely affect the effectiveness of such Notice given to the addressee
party.

8.

Miscellaneous.  

a.

Nothing contained herein shall be construed as creating any rights in Persons or
entities who are not the parties to this Agreement.  The Manager and the Company
shall not be construed as joint venturers or partners of each other pursuant to
this Agreement, and neither shall have the power to bind or obligate the other
except as set forth herein. In all respects, the status of the Manager to the
Company under this Agreement is that of an independent contractor.  

b.

If any provisions of this Agreement, or the application of any such provisions
to parties hereto or any third party beneficiaries of this Agreement, shall be
held by a court of competent jurisdiction to be unlawful or unenforceable, the
remaining





6







provisions of this Agreement shall nevertheless be valid, enforceable and shall
remain in full force and effect, and shall not be affected, impaired or
invalidated in any manner.  This Agreement, its validity, performance and
enforcement shall be construed in accordance with, and governed by, the internal
laws of the State of Illinois without regard to conflicts of law principles.

c.

This Agreement shall be binding upon the successors and assigns of the Manager
and the successors and assigns of the Company.  This Agreement contains the
entire Agreement of the parties relating to the subject matter hereof, and there
are no understandings, representations or undertakings by either party except as
herein contained. This Agreement may be modified solely by a written agreement
executed by both parties hereto.

d.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees incurred in the enforcement of any provision of this
Agreement.

e.

Either party’s failure to exercise any right under this Agreement shall neither
constitute a waiver of any other terms or conditions of this Agreement with
respect to any other or subsequent breach, nor a waiver by that party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.

f.

All exhibits attached to this Agreement are hereby incorporated by reference.
 In an event of a conflict between the exhibits and the text of this Agreement
preceding this Section, the text of this Agreement preceding this Section shall
control.




[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]





7













WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

COMPANY:

 

MANAGER:

 

 

 

Inland Real Estate Income Trust, Inc.

 

Inland National Real Estate Services II, LLC

 

 

 

 

 

 

By:

/s/ JoAnn M. McGuinness

 

By:

/s/ Larry R. Sajdak

Name:

JoAnn M. McGuinness

 

Name:

Larry R. Sajdak

Its:

President

 

Its:

President














Signature Page — Master Management Agreement










EXHIBIT A

FORM OF MANAGEMENT AGREEMENT

THIS REAL ESTATE MANAGEMENT AGREEMENT (this “Agreement”), dated as of
[__________] [__], 20[__], is entered into by and between [SINGLE MEMBER LLC]
(“Owner”), and INLAND NATIONAL REAL ESTATE SERVICES II, LLC, a Delaware limited
liability company (the “Manager”).  




WHEREAS, Owner desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Manager and to
have the Manager undertake the duties and responsibilities hereinafter set
forth; and

WHEREAS, the Manager is willing to undertake to render these services, subject
to the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.

Exclusive Management.  Owner hereby engages Manager exclusively, to perform or
cause to be performed the services described herein for the property legally
described on Exhibit A attached hereto and made a part hereof (the “Premises”),
upon the terms and conditions hereinafter set forth herein and Manager accepts
such exclusive engagement.  

2.

Term and Termination.  

(a)

Term.  The term of this Agreement shall begin on [__________] [__], 20[__] and
end on December 31, 20[__] (the “Initial Term”).  Unless terminated as provided
in Section 2(b) below, the term shall thereafter automatically renew for
successive one-year periods (each, a “Renewal Term”), with the first such
one-year renewal period commencing on January 1, 20[__], and ending on December
31, 20[__].

(b)

Termination. This Agreement shall automatically terminate upon the termination
of that certain Master Management Agreement, dated [_________], 2012 (the
“Master Agreement”), by and between Manager and Inland Real Estate Income Trust,
Inc. (“Parent Company”).  In addition, this Agreement may be terminated prior to
the expiration of the Initial Term or the then current Renewal Term, as follows:

1.

Either party hereto may terminate this Agreement, effective upon the expiration
of the Initial Term or the current Renewal Term, as applicable, if the
terminating party gives written notice of its election to terminate this
Agreement to the other party not less than sixty (60) days prior to the
expiration of the Initial Term or the current Renewal Term as the case may be.
   

2.

Manager shall have the right to terminate this Agreement upon sixty (60) days
written notice to Owner in the event that the Premises is no longer generating
Gross Income (as hereinafter defined).  





135699.3







3.

This Agreement may be terminated by the Owner immediately upon written notice of
termination from the Owner to Manager if any of the following events occur:

A.

Manager violates any provision of this Agreement and fails to cure such
violation on or before thirty (30) days after receipt of written notice of such
violation from Owner;

B.

a court of competent jurisdiction enters a decree or order for relief in respect
of Manager in any involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or appoints a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Manager or for any substantial part of its property or orders the winding up or
liquidation of Manager’s affairs; or

C.

Manager commences a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or consents to the entry of an
order for relief in an involuntary case under any such law, or consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Manager or for any
substantial part of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts, as they become due;

provided, that Manager agrees that if any of the events specified in subsections
(B) and (C) of Section 3(b)(iii) occur, it will give written notice thereof to
Owner within seven (7) days after the occurrence of any such event.




3.

Manager Duties.  Owner hereby gives Manager the exclusive authority and power,
as agent for Owner, to provide the services listed in this Section 3 and
elsewhere in this Agreement and Owner agrees to reimburse Manager and its
affiliates for all expenses paid or incurred in connection therewith.  For the
avoidance of doubt, unless otherwise stated in this Agreement that such expenses
are to be borne by Manager, all expenses related to the duties performed or
caused to be performed by Manager herein with respect to the Premises shall be
the responsibility of the Owner and reimbursed to Manager upon billing therefor
if initially paid for by Manager.  Manager shall be entitled at all times to
manage the Premises in accordance with Manager’s standard operating policies and
procedures all in accordance with the budget approved by Owner, except to the
extent that any specific provisions contained herein are to the contrary, in
which case Manager shall manage the Premises consistent with such specific
provisions of this Agreement.

(a)

Collection of Gross Income.  

i.

Manager shall collect all rents and assessments and other monies due Owner
related to the Premises (all such items being referred to herein as “Gross
Income”) accounting for the same.  Manager shall give Owner receipts therefor
and deposit all such Gross Income collected hereunder in Manager’s custodial
account established for the Premises using Owner-approved software which Manager
will open and maintain, in a state or national bank of Manager’s choice and
whose deposits are insured by the Federal Deposit Insurance Corporation to the
maximum extent available, exclusively for the Premises and any other





2

135699.3







properties owned by Owner (or any entity that is owned or controlled by Parent
Company) and managed by Manager.  Unless otherwise required by Owner, Manager
shall be permitted to comingle the funds in such custodial account with funds
attributable to any other properties owned by Owner or entities owned or
controlled by Parent Company and managed by Manager.  Owner agrees that Manager
shall be authorized to maintain a reasonable minimum balance (to be determined
jointly from time to time) in the custodial account. Manager may endorse any and
all checks received in connection with the operation of the Premises and drawn
to the order of Owner, and Owner upon request, shall furnish Manager’s
depository with an appropriate authorization for Manager to make the
endorsement.  

ii.

When applicable, Manager shall collect and bill for security deposits or
assessments and other items, including but not limited to calculating, preparing
and mailing all invoices for tenant payments for real estate taxes, property
liability and other insurance, damages and repairs, common area maintenance, tax
reduction fees and all other tenant reimbursements, administrative charges,
proceeds of rental interruption insurance, parking fees, income from coin
operated machines and other miscellaneous income as stipulated in the leases.
 At the request of Owner, Manager will administer, and create if necessary, a
bill-back program for tenant utility consumption unless prohibited by local law.

(b)

Payment of Expenses.  From the custodial account described above, Manager shall
pay all expenses of Owner with respect to the Premises from the Gross Income
collected in accordance with Section 3(a)(i) hereof.  In the event that expenses
paid pursuant to this Section 3(b) exceed Gross Income for any monthly period,
Manager shall notify Owner of same. Owner shall pay the excess amount
immediately upon request from Manager.  Nothing herein contained shall obligate
Manager to advance its own funds on behalf of Owner.

(c)

Annual Budgets.  Manager shall prepare an annualized budget for the operation of
the Premises and submit the same to Owner for approval (the “Annualized
Budget”).  Manager will use its commercially reasonable efforts to operate the
Premises pursuant to the Annualized Budget; provided, however, Manager shall
have no liability to Owner for failure to meet such Annualized Budget.  The
Annualized Budget shall include a comparison back to the original underwriting
performed at the time of Owner’s acquisition of the Premises and prior year
performance.  The first Annualized Budget has been prepared and approved for the
year commencing [__________], [__] 20[__] and ending on December 31, 20[__].
 Notwithstanding the period covered by the first Annualized Budget, all
subsequent Annualized Budgets shall cover the period from January 1st of each
year through December 31st of the same year. The proposed Annualized Budget for
each calendar year shall be submitted by Manager to Owner by December 1st of the
year preceding the year for which it applies, and Owner shall notify Manager
within fifteen (15) days of receipt of such Annualized Budget as to whether
Owner has or has not approved the proposed Annualized Budget. If Owner does not
approve the proposed Annualized Budget, Owner shall notify Manager of the
specifics of such disapproval within such fifteen (15) day period and Manager
shall make the





3

135699.3







necessary amendments to the Annualized Budget. During the time Manager is
preparing these amendments, Manager will continue to operate the Premises
according to the last approved Annualized Budget. Owner’s approval of the
Annualized Budget shall constitute approval for Manager to expend sums for all
budgeted expenditures, without the necessity to obtain additional approval of
Owner under any other expenditure limitations as set forth elsewhere in this
Agreement.

(d)

Non-Budgeted Expenses over $25,000.  Manager shall secure the approval of, and
execution of appropriate agreements by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of Twenty-Five Thousand Dollars ($25,000.00) for any one item, securing
for each item at least three (3) written bids, if practicable, or providing
evidence satisfactory to Owner that the agreed amount is lower than industry
standard pricing, from responsible contractors. Manager shall have the right
from time to time during the term hereof, to contract with and make purchases
from entities or affiliates of such entities providing services to the Parent
Company and third party agents; provided that contract rates and prices are
competitive with other available sources. Manager, at any time, and from time to
time, may request and receive the prior written authorization of Owner for any
one or more purchases or other expenditures, notwithstanding that Manager may
otherwise be authorized hereunder to make such purchases or expenditures.

(e)

Third-Party Agreements.  Owner hereby appoints Manager as Owner’s authorized
agent for the purpose of executing, as agent for Owner, any agreements with
third-parties necessary for operation of the Premises.  For example, and not in
limitation of the foregoing, Manager shall negotiate and enter into contracts
for services and items in the Annualized Budget relating to the Premises.  

(f)

Manager Employees.  Manager shall hire, supervise, discharge and pay salary and
benefit expenses for all employees of Manager or Manager’s sole member, as
Manager determines necessary to perform Manager’s duties described in this
Agreement including, but not limited to managers, operations managers, senior
managers, assistant managers, leasing consultants, engineers, janitors and
maintenance supervisors.  All expenses of such employment, including but not
limited to, wages, salaries, insurance, benefits, employment related taxes,
overhead and other governmental charges, shall be deemed operational expenses of
the Premises and Owner shall reimburse Manager for such expenses which may be
charged to Owner on a per square foot or per unit basis, as applicable.
 Notwithstanding the foregoing, salaries and benefits of Manager’s employees who
also serve as the one of the Parent Company’s executive officers or as an
executive officer of the Manager shall not be reimbursed by the Owner.  The
number and classification of employees serving the Premises shall be as
determined by Manager to be appropriate for the proper operation of the
Premises; provided that Owner may request changes in the number or
classification of employees, and Manager shall make all requested changes unless
in its judgment the resulting level of operation or maintenance of the Premises
will be inadequate. [Manager shall honor any collective bargaining contract
covering employment at the Premises which is in effect upon the date of
execution of this Agreement; provided that Manager shall not assume or otherwise
become a party to any collective bargaining contract for any purpose whatsoever
and all





4

135699.3







personnel subject to a collective bargaining contract shall be considered the
employees of the Owner and not Manager (delete bracketed text if not applicable
to Premises)].

(g)

Insured Losses.  

i.

Manager shall be responsible for taking all steps necessary to file any claim
for insured losses or damages; provided that Manager will not make any
adjustments or settlements in excess of $50,000.00 without Owner’s prior written
consent.

ii.

Manager shall coordinate with the appropriate insurance company or companies, if
applicable, to process claims.

iii.

Manager shall administer compliance of insurance provisions of tenant leases for
all vendors and commercial tenants, including confirming insurance requirements
for any special events at the Premises and obtaining certificates of insurance.

iv.

At the request of Owner, Manager shall assist Owner’s insurance consultants with
any necessary insurance matters.

v.

Manager shall attend Owner’s meetings regarding loss control and claims.

(h)

Monthly Remittance.  Manager shall remit to Owner the excess of Gross Income
over expenses paid pursuant to Section 3(b) hereof (“Net Proceeds”) for each
month as directed by Owner at the address as stated in Section 7 hereof.

(i)

Reporting.  Upon the request of Owner, Manager shall render reports for the
Premises.  Such reports may include specific and detailed line item information
for budget comparison, expense detail, payables and receivables information,
leasing progress, marketing information, peer comparison, capital plans and all
other measurements of the key performance indications of the Premises.

(j)

Litigation.  Manager shall institute and prosecute actions to evict tenants and
to recover possession of the Premises or portions thereof, and in the name of
Owner to sue for and recover rent and other sums due; and to settle, compromise
and release such actions or suits, or reinstate such tenancies; provided,
however, if the tenancy subject to such proceedings is of a term greater than
thirty-six (36) months, Manager shall obtain Owner’s consent prior to
instituting any such proceedings.  Manager and Owner shall concur on the
selection of the attorney to handle any such litigation.

(k)

Replacements and Repairs.  Pursuant to the Annualized Budget and at Owner’s
cost, and when required, Manager shall make or cause to be made all ordinary
repairs and replacements necessary to preserve the Premises in its present
condition, in all material respects, and for the operating efficiency thereof.
 Manager shall also perform all alterations required to comply with any lease
requirements, work with municipalities to





5

135699.3







comply with any code or lender requirements, attend lender inspections and
assist with the lender reserve requirement processes.

(l)

Leasing Services.  

i.

Manager shall perform leasing services for the Premises, including, but not
limited to, hiring all third-party brokers, negotiating contracts with such
brokers, tracking leasing progress on all assets and determining when to
terminate and replace third-party brokers.  Commissions paid to third-party
brokers shall be an expense of the Premises and charged to Owner.

ii.

Manager shall establish a leasing committee comprised of Manager employees to
oversee the leasing services rendered to Owner under this Agreement (the
“Leasing Committee”).  The Leasing Committee shall hold monthly meetings to
which Owner may attend (the “Leasing Committee Meetings”).  

iii.

Manager shall monitor current market conditions, meet with tenants, brokers and
future prospects and visit competitive properties in the surrounding area.
 Manager shall report findings at the Leasing Committee Meetings.

iv.

From time to time, Manager shall attend conferences related to the asset class
of the Premises, including, but not limited to, ICSC, BOMA, NAREIT, NAA, NMHC
and NAIOP, as applicable.  If requested by Owner, Manager shall appropriately
staff booths for Owner at such conferences to represent Owner’s interests and
coordinate all necessary marketing materials and events to maximize Owner’s
exposure at such conferences.  

v.

Manager shall negotiate all letters of intent for new leases (when applicable)
and administer existing leases, including, but not limited to, processing
assignments, renewal agreements, lease amendments and terminations.  

vi.

Manager shall evaluate leasing activity of Premises and identify potential
re-developments or re-configurations, including, but not limited to, a
discussion of all proposals that have been sent, targeted tenants, interested
and uninterested party discussions with the Leasing Committee.

vii.

Manager shall track all leasing calls and inquiries.

viii.

Manager shall prepare and maintain leasing reports as required by Owner which
shall track performance of leasing activity.  

ix.

Manager shall review tenant credit reports for new tenants and assignments and
subleases.  When applicable, such review may include, but not be limited to,
preparing full financial packages of review of both corporate and individual
financial investigations, net worth analysis, net present value calculations and
any other financial measures requested by the Owner.  Manager shall be entitled
to charge tenant for credit check fees and lease assignment and





6

135699.3







sublet fees (if provided by applicable lease) and shall not be required to remit
such fees to Owner but may retain such fees.

x.

If a proposed new lease for the Premises is outside the parameters set by the
Annualized Budget, Manager shall complete analysis of credit and financials of
the tenant under such proposed lease for the Leasing Committee’s review and
approval at the Leasing Committee Meeting.

xi.

If the Premises is a retail property, Manager shall review leases on an on-going
basis for relocation clauses, co-tenancy clauses, exclusives and building
restrictions to determine and avoid any conflicts.  Manager shall also monitor
tenant progress to make recommendations to Leasing Committee on renewal of
tenants and proper tenant mix.  Additionally, Manager shall perform an on-going
market review to determine market rates for leasing at Premises and make
recommendations to Owner for changes in budgeted lease rates.

xii.

With respect to replacing tenants, Manager shall provide consultation to Owner
regarding tenant mix (if the Premises has more than one tenant), market
analysis, comparison information and site visits for leasing potential.

xiii.

If the Premises is a retail property, Manager shall schedule and attend meetings
on a regular basis with all major retailers for portfolio review and additional
leasing opportunities.  In preparation for such meetings, Manager shall perform
a full analysis of tenant performance on a site by site basis for sales,
profitability, expansions, space modifications and tenant merchandising
assistance.  

(m)

Construction Management.

i.

Manager shall oversee capital expenditure execution and projection.

ii.

Manager shall oversee construction management of all new tenant build-outs and
provide assistance with out-parcel development.

iii.

Manager shall review and approve architectural plans for space and signage on
the Premises.

iv.

Manager shall monitor the environmental needs of the Premises including, but not
limited to, the administration of operation and maintenance programs.  If
applicable, Manager shall supervise any remediation projects.

(n)

Operations.

i.

As requested by Owner and if available for the Premises, Manager shall obtain
and administer bulk purchasing and cost efficiency programs for utilities.





7

135699.3







ii.

Manager shall create preventative maintenance programs for the Premises and
oversee crisis management for flood, fire, and hurricanes, etc.

(o)

Marketing.  

i.

At the request of Owner, Manager shall create a marketing program for the
Premises, including, but not limited to, preparing and maintaining a website,
social media and mobile phone apps.

ii.

If the Premises is a retail property, at the request of Owner, Manager shall:

A.

Devote specialty leasing staff to Premises to generate additional revenue
through seasonal, temporary and kiosk leasing and finding and development of
incubator tenants.

B.

Organize events for charity programs as well as community events to increase
traffic and sales.

C.

Sponsor program and gift cards for the Premises where it is necessary to improve
sales and revenue for the Premises.

D.

Advertise the Premises including, but not limited to, printing and sending
coupons and mailers for the Premises.

E.

Organize tenant training through merchant or association meetings.

iii.

If the Premises is a multi-family property, at the request of Owner, Manager
shall:

A.

Advertise the Premises, including, but not limited to advertising through
signage, on websites, in local newspapers and rental guides, and with area
referral services.

B.

Establish a marketing committee comprised of Manager employees (the “Marketing
Committee”) who will meet monthly to discuss marketing strategy and implement
such strategy.

C.

Prepare weekly status reports that will summarize the rental activity of the
Premises for the previous week.

(p)

Real Estate Consultative Services.

i.

Upon request of Owner, Manager shall explore strategic alternatives for the
Premises.  In addition, Manager shall use a budget and forecasting tool, e.g.,
Cougar software or ARGUS, to assist in continuous review of Premises
performance.

ii.

Manager shall attend committee meetings at the request of Owner.





8

135699.3







iii.

Manager shall provide oversight and management for the disposition of the
Premises if requested by Owner.

iv.

At the request of Owner, Manager shall perform additional tasks such as
evaluating best use; taking calls for offers to purchase the Premises,
determining potential out-parcel development, and reviewing additional GLA
capabilities.

v.

Manager shall assist Owner in analyzing the Premises for potential asset
impairment issues.

vi.

If applicable, Manager shall work with Owner on CAM payment best-practice
compliance and review of business intelligence and information management
systems.

(q)

Electronic Document Management.  Manager shall organize all documents related to
the Premises, including, but not limited to leases, contracts, invoices checks
and receipts, in an electronic format with constant real time information for
Owner’s access.  

(r)

Internal Controls/Sarbanes-Oxley Compliance.  If requested by Owner, Manager
shall:

i.

Dedicate staff to monitor and review all incoming invoices, leases, and other
control points and procedures according to Owner’s internal control matrix (the
“Internal Control Matrix”) as updated from time to time by Owner.

ii.

Attend bi-weekly meetings with Owner to review Internal Control Matrix.

iii.

Coordinate audits of leases.  

iv.

Travel to satellite offices to insure internal control compliance and perform
random spot checking.

v.

Adhere to all policies stated in Internal Control Matrix.

(s)

Tenant Credit Monitoring.  Where applicable, Manager shall:





9

135699.3







i.

Continuously monitor retailers of the Premises that are distressed, weak, or
bankrupt and calculate Z-scores and Frisk scores for all distressed tenants
(which evaluate a publicly-traded company’s credit and anticipates bankruptcy).
 

ii.

Monitor gross sales of retail tenants.

iii.

Perform tenant surveys to foster tenant retention and identify problems.

iv.

Dedicate staff to pursue difficult collection accounts, monitor bankruptcies and
resolve material disputes.

(t)

Master Leases and Earnouts.  If the Premises is subject to a so-called Master
Lease or Earnout arrangement, Manager shall dedicate a staff member to monitor
and invoice all of the Master Leases.  Such staff member shall resolve issues
concerning monthly billings, track new tenant move-in dates and authorize
release and close-out of Master Lease escrows.  In addition, Manager shall
reconcile all Master Lease accounts on a monthly basis.  Manager shall also
coordinate and assist Owner with Earnouts.

(u)

Post-Closing and New Building/Tenant Set-Up Duties.  Manager shall coordinate
any existing post-closing items including, but not limited to, the transfer of
all utilities from the previous owner of the Premises, CAM reconciliations and
prorations, if applicable, and bringing tenants into Owner’s software system.
 In addition, Manager shall send tenants welcoming letters which include, the
direction to pay all future rents to Manager, wiring instructions, a form W-9,
notification from the previous owner about the sale, a letter of introduction to
property management and lease assignment and related documents, as requested.  

4.

SubManager.  Notwithstanding anything to the contrary contained in this
Agreement, Owner acknowledges and agrees that any of the duties of Manager as
contained herein may be delegated by Manager and performed by an affiliate of
Manager or third-party agent (a “SubManager”) with whom Manager contracts in
writing for the purpose of performing such duties. Owner specifically grants
Manager the authority to enter into management agreements with any SubManager;
provided that Owner shall have no liability or responsibility to any SubManager
for the payment of the SubManager’s fee or for reimbursement to the SubManager
of its expenses or to indemnify the SubManager in any manner for any matter; and
provided further that Manager shall require such Sub-Manager, in the written
agreement setting forth the duties and obligations of such SubManager, to
indemnify Owner for all loss, liability, damage or claims incurred by Owner as a
result of the delegation of duties by Manager to SubManager. Owner further
acknowledges and agrees that Manager may assign this Agreement and all of
Manager’s rights and obligations hereunder, to another management entity that is
then managing other property for Owner or the Parent Company (“Successor
Manager”). Owner specifically grants Manager the authority to make such an
assignment of this Agreement to a Successor Manager.





10

135699.3







5.

Indemnification.  Under the Master Agreement, the Parent Company has agreed to
indemnify the Manager and its officers, directors, members, managers, employees
and agents in certain instances and against certain liabilities, including for
any losses arising from this Agreement, as set forth in the Master Agreement.

6.

Management Fees.  For the services other than those described in Section 3(l)
(Leasing Services) and Section 3(m) (Construction Management), Owner agrees to
pay Manager, monthly, a management fee hereunder for the services provided by
Manager hereunder performed, directly or through its affiliates, agents or
Sub-Managers, in an amount equal to [up to: One and nine-tenths percent (1.9%)
for single tenant properties; three and nine-tenths percent (3.9%) for
multi-tenant properties – unless otherwise approved by Parent Company’s Board of
Directors including a majority of Parent Company’s independent directors ] of
the Gross Income for the month in which the management fee is paid (the
“Management Fee”), which shall be deducted monthly by Manager and retained by
Manager from Gross Income prior to payment to Owner of Net Proceeds; provided,
however, Owner shall authorize the payment and amount of the monthly fee to
Manager prior to the remittance of Net Proceeds to Owner.  Owner agrees to pay
additional fees for services rendered under 3(l)(Leasing Services) and
3(m)(Construction Management), such additional fees are hereinafter referred to
as the “Leasing Services Fees” and the “Construction Management Fees”.  The
Leasing Services Fees and the Construction Management Fees shall be based upon
prevailing market rates applicable to the geographic market of the Premises.
 Manager shall charge Construction Services Fees only on projects having a total
project cost in excess of ten thousand dollars ($10,000).  The Construction
Management Fees shall be calculated on the total project cost as budgeted by
Owner and Manager and the start of such construction project.  Owner
acknowledges and agrees that Manager may pay or assign all or any portion of its
Management Fee to a SubManager as described in Section 4 hereof.

7.

Intentionally Omitted.  

8.

No Structural Alterations.  Owner expressly withholds from Manager any power or
authority to make any structural changes to any building on the Premises or to
make any other major alterations or additions in or to any such building or
equipment therein.  Without the prior written direction from Owner, Manager
shall not incur any expense chargeable to Owner, other than expenses its duties
under this Agreement, except in the event where Manager makes all emergency
repairs as may be required to ensure the safety of persons or property which are
immediately necessary for the preservation and safety of the Premises or the
safety of the tenants and occupants thereof or are required to avoid the
suspension of any necessary services to the Premises.

9.

Notice of Non-Compliance with Laws.  Manager shall be responsible for notifying
Owner in the event Manager receives a material written notice that any building
on the Premises or any equipment therein does not comply with the requirements
of any constitutional provision, statute, ordinance, law or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover (collectively,
“Governmental Requirements”). Manager shall promptly forward to Owner any
material written complaints, warnings, notices or summonses received by the
Manager relating to these matters. Owner represents to Manager that to the best
of Owner’s knowledge the Premises,





11

135699.3







the structures thereon and all equipment servicing the Premises and structures
thereon are in current compliance with all Governmental Requirements. In
connection with any inquiry by any public authority or official, Manager is
authorized to disclose name and address of the Owner. In the event it is alleged
or charged that any building on the Premises or any equipment therein or any act
or failure to act by Owner with respect to the Premises or the sale, rental, or
other disposition thereof fails to comply with, or is in violation of any
Governmental Requirements, and the Manager, in its sole and absolute discretion,
considers that the action or position of Owner with respect thereto may result
in damages, fines, prosecutions or other liabilities to the Manager, Manager
shall have the right to terminate this Agreement at any time by written notice
to Owner of its election to do so, which termination shall be effective upon
delivery of the notice to Owner.  Manager’s termination of this Agreement
pursuant to this Section 9 shall not release the indemnities of Owner set forth
in this Agreement and shall not terminate any liability or obligation of Owner
to Manager for any payment, reimbursement, or other sum of money then due and
payable to the Manager hereunder, which shall be paid by Owner to Manager
forthwith or by Manager’s deduction thereof from Gross Proceeds.

10.

Payment of Fees and Actions upon Termination.  

(a)

The Manager shall not be entitled to compensation after the date of termination
of this Agreement for further services hereunder, but shall be paid all
compensation accruing to the date of termination. In connection with the
termination of this Agreement, the Manager shall:

i.

pay over to Owner all monies collected and held for the account of Owner
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for expenses to which the Manager is entitled;

ii.

deliver to Owner a full accounting, including a statement showing all payments
collected by the Manager and a statement of all money held by the Manager,
covering the period following the date of the last accounting furnished to
Owner;

iii.

deliver to Owner all property and documents of Owner or Parent Company then in
the custody of the Manager; and

iv.

cooperate with Owner and take all reasonable steps requested by Owner to assist
it in making an orderly transition of the functions performed by the Manager.

(b)

Upon termination, Owner shall specifically assume in writing all obligations
under any third-party agreements entered into by Manager pursuant to Section
3(e) on behalf of Owner.





12

135699.3







11.

Survival.  All provisions of this Agreement that require Owner or Parent Company
to have insured, or to protect, defend, save, hold and indemnify Indemnified
Parties or to compensate or reimburse Manager shall survive any expiration or
termination of this Agreement and if Manager is or becomes involved in any
claim, proceeding or litigation by reason of having been Manager of Owner, such
provisions shall apply as if this Agreement were still in effect.

12.

Insurance.  Owner agrees that Manager shall be listed as an additional insured
on all insurance policies related to the Premises.  Owner hereby authorizes
Manager to take all steps necessary to cause Manager to be named as an
additional insured including, but not limited to, obtaining evidence of such
additional insured status from Inland Insurance and Risk Management Services,
Inc.

13.

Notices.  All notices, requests or demands to be given under this Agreement from
one party to the other (collectively, “Notices” and individually a “Notice”)
shall be in writing and shall be given by personal delivery, or by overnight
courier service for next Business Day delivery at the other party’s address set
forth below, or by telecopy transmission at the other party’s facsimile
telephone number set forth below.  Notices given by personal delivery (i.e., by
the sending party or a messenger) shall be deemed given on the date of delivery.
Notices given by overnight courier service shall be deemed given upon deposit
with the overnight courier service and Notices given by telecopy transmission
shall be deemed given on the date of transmission provided such transmission is
completed by 5:00 p.m. (sending party’s local time) on a Business Day, otherwise
such delivery shall be deemed to occur on the next succeeding Business Day. If
any party’s address is a business, receipt, or the refusal to accept delivery,
by a receptionist or by any person in the employ of such party, shall be deemed
actual receipt by the party of Notices. The term, Business Day, means any day
other than Saturday, Sunday or any other day on which national banks are
required or are authorized to be closed in Chicago, Illinois.  Notices may be
issued by an attorney for a party and in such case such Notices shall be deemed
given by such party.  The parties’ addresses are as follows

If to Owner, to:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. JoAnn M. McGuinness, President

Telephone:

(630) 218-8000

Facsimile:

(630) 368-2218

 

 

With a copy to:

IREIT Business Manager & Advisor, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. Roberta S. Matlin, Vice President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

 

 





13

135699.3











If to Manager, to:







Inland National Real Estate Services II, LLC

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Larry R. Sajdak

Telephone:

(630) 645-7258

Facsimile:

(630) 368-2218




A party’s address for Notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving Notice.  Copies of
Notices are for informational purposes only, and a failure to give or receive
copies of any Notice shall not be deemed a failure to give notice, and shall in
no way adversely affect the effectiveness of such Notice given to the addressee
party.

14.

Miscellaneous.  

g.

Nothing contained herein shall be construed as creating any rights in persons or
entities who are not the parties to this Agreement.  Manager and Owner shall not
be construed as joint venturers or partners of each other pursuant to this
Agreement, and neither shall have the power to bind or obligate the other except
as set forth herein. In all respects, the status of Manager to Owner under this
Agreement is that of an independent contractor.  

h.

If any provisions of this Agreement, or the application of any such provisions
to parties hereto, shall be held by a court of competent jurisdiction to be
unlawful or unenforceable, the remaining provisions of this Agreement shall
nevertheless be valid, enforceable and shall remain in full force and effect,
and shall not be affected, impaired or invalidated in any manner.  This
Agreement, its validity, performance and enforcement shall be construed in
accordance with, and governed by, the internal laws of the State of Illinois
without regard to conflicts of law principles.

i.

This Agreement shall be binding upon the successors and assigns of Manager and
the successors and assigns of Owner and the successors and assigns of Parent
Company if and only if the Parent Company is the parent company of the successor
or assign of Owner.  This Agreement contains the entire Agreement of the parties
relating to the subject matter hereof, and there are no understandings,
representations or undertakings by either party except as herein contained. This
Agreement may be modified solely by a written agreement executed by both parties
hereto.

j.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees incurred in the enforcement of any provision of this
Agreement.

k.

Either party’s failure to exercise any right under this Agreement shall neither
constitute a waiver of any other terms or conditions of this Agreement with





14

135699.3







respect to any other or subsequent breach, nor a waiver by that party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.

l.

All exhibits attached to this Agreement are hereby incorporated by reference.  

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]





15

135699.3







WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

MANAGER:

 

OWNER:

 

 

 

Inland National Real Estate Services II, LLC, a Delaware limited liability
company

 

[Single Member LLC]

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 











Exhibit A

Legal Description




See attached.


















